1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 10/15/2021, is acknowledged.
 
3.  Claims 1-3, 5-7, 12-13, 15-21, 23-34 are pending.

4.  Claims 24-25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-3, 5-7, 12-13, 15-21, 23 and 26-34 are under examination as they read on a method of treating inflammation, comprising administering to a subject in need thereof a therapeutically effective amount of an agent that inhibits binding of fibrin to VLDLR and the species of CR2 domain.

6.  In view of the amendment filed on 10/15/2021, only the following rejections are remained.	

7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8.  Claims 1-3, 5-7, 12-13, 15-21, 23 and 26-34 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

It is apparent that the hybridoma that produce the IH10 and IH5 antibody is required to practice the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the hybridoma, which produces this antibody, may satisfy first paragraph.  See 37 CFR 1.801-1.809 for the same reasons set forth in the previous office action, mailed 08/24/2020 and 04/15/2021.

 
Applicant’s arguments, filed 10/15/2021, have been fully considered, but have not been found convincing.
 
Medved et al.Appl. No. 16/306,824from at least several commercial sources. One of skill in the art will not need the hybridoma if the antibodies themselves are readily available. 

Biological material need not be deposited, inter alia, if it is known and readily available [sic] to the public or can be made or isolated without undue experimentation. 
- 37 C.F.R. § 1.802 

Applicant has explained that the antibodies are both known and readily available to the public, and the hybridoma can be made if needed using monoclonal antibody technology that is well known and dates from the 1980s. Methods for making humanized antibodies or fully human antibodies from antibodies like 1H10 and 1H5, which have mouse sequence regions (outside of the CDRs as explained above), are also known to those skilled in the art. 

In the reply of February 24, 2021, Applicant pointed out that the Federal Circuit's Wands case has a fact pattern similar to the present one in that the court considered whether monoclonal antibodies were sufficiently described to enable a claimed immunoassay method that relied on the antibodies. In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In that case, both the majority and dissenting Judge Newman concluded that a deposit was not necessary because the preparation and use of the monoclonal antibodies was either described in the specification or known in the art well enough to allow a skilled artisan to duplicate the experiments. The Examiner now asserts that the present inventor's use of antibodies 1H10 and 1H5 is distinguished from the analysis of the Federal Circuit in Wands because the Wands case is directed to a genus of antibodies. Office Action, page 4, last full paragraph. However, like the present case, the Wands case is about monoclonal antibodies. In Wands, appellants made Medved et al.Appl. No. 16/306,824numerous monoclonal antibodies and screened them. There is no reason that Applicant's monoclonal antibodies should be treated differently with respect to the deposit requirement than those of the Wands case.
 
Appellants found that their monoclonal IgM antibodies could be used for immunoassay of HbsAg with unexpectedly high sensitivity and specificity. 
--- In re Wands, 858 F.2d 731, 734, 8 USPQ2d 1400 (Fed. Cir. 1988) (where HBsAg represents hepatitis B surface antigen; Immunoglubulin M (IgM) antibodies are produced as a body's first response to a new infection) 

Normally, many different antibodies are produced against each antigen. 
One reason for this diversity is that different antibodies are produced that bind to different regions (determinants) of a large antigen molecule such as HBsAg. 
--- In re Wands, 858 F.2d 731, 733, 8 USPQ2d 1400 (Fed. Cir. 1988) 

The Examiner asserts that the Federal Circuit Lundak case is more relevant than is Wands with respect to the deposit rule here. In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). Office Action, page 5. Lundak is distinguished from the present case because the whole discussion is centered around deposit of a new human cell line that Lundak had developed. 

The appealed claims are directed to a new human cell line and the hybridomas resulting from its fusion with lymphoid cells... The new cell 8Medved et al.Appl. No. 16/306,824line was developed by mutagenesis and selection from a known cell line, by procedures that fill twelve pages of Lundak's specification.... 
--- In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985) 

The Examiner asserts that "Applicant has not provided any objective evidence to support that these antibodies or their hybridomas will be available to support the requirements under 112, first paragraph." Office Action, page 5. The Examiner is directed to paragraph [0104] of Applicant's specification, where all necessary information and references are provided to enable one of skill in the art to obtain the antibodies. Applicant's specification was published as US 2019/0151415 Al. 
 

However, the specification at [0104] discloses that the anti-VLDLR monoclonal antibodies (mAb) 1H5, 1H10, and 5F3 (Ruiz J, et al., J Lipid Res 2005; 46: 1721-1731) were purified from hybridoma supernatants by affinity chromatography on Protein A-Sepharose (Sigma-Aldrich).  Ruiz et al is not a commercial source to obtain the claimed antibodies.  However, biological materials must be known and readily available to the public (See MPEP 2404.01).  Neither concept alone is sufficient.  The applicant did not make of record any of the facts and circumstances (or sufficient information) surrounding the access to the biological materials from the Ruiz et al, nor is there any evidence as to the public availability regarding the materials if a patent would be granted.  Further, there is no assurance that the public sources  would allow unlimited access to the materials if the application has matured into a patent.  In the absence of evidence (or sufficient evidence) that the  antibodies/hybridomas are readily available to the public and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, applicant's arguments are not persuasive and the rejection is maintained.


9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-7, 12-13, 15-21, 23 and 26-34 stand rejected under 35 U.S.C. 103 as being unpatentable over US 20120289467 or 8722623 in view of Perman et al (J Clin Invest. 2011;121(7):2625–2640) and Ruiz et al (J Lipid Res.2005;46(8):1721–1731) and Owens et al (1994) for the same reasons set forth in the previous Office Action mailed 04/15/2021.

Applicant’s arguments, filed 10/15/2021, have been fully considered, but have not been found convincing.

Applicant submits that the substitution of antibodies 1H10 and 1H5 for the fibrin partial sequences discussed in Medved was neither obvious nor simple to carry out.

The addition of Medved to the combination of Perman, Ruiz and Owens does not negate Applicant’s arguments presented in the reply filed on February 24, 2021. Combining the Medved and Perman compositions does not make Applicant’s invention as the Examiner alleges. Office Action, page 10.

The Examiner alleges that Applicant’s unexpected results are of limited value in overcoming the Examiner’s claim rejections because they are not recited in the claims. Office Action, page 12. The unexpected results themselves do not have to be in the claims in order be considered as “secondary considerations” in favor of a nonobviousness determination.

The Examiner alleges that Applicant’s “specification fails to make human and humanized antibody.” Office Action, page 16. The fact that Applicant relies on prior art teachings for methods of making humanized antibodies does not mean that “the teachings of the specification do not appear to add anything further to the teachings of the prior art... .” Jd. Applicant’s invention relates to a method involving administering the subject antibodies to a subject.

The Examiner position remains that:

(i) the showing of unexpected results is not commensurate in scope with the invention as claimed.  The claims are directed to a genus of pathophysiological effects of ischemia and reperfusion, while the showings of unexpected results is limited to myocardial ischemia-reperfusion injury MPEP §716.02(d). Not all the combination would result in the unexpected reduced infarct size by about two-fold. There is no showing that other embodiments falling within the claim will behave in a similar manner.  The experiments reported in the specification cannot be clearly equated with the claimed invention, renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all.

(ii) The results of unexpected results must be due to the claimed features, not to unclaimed features. The instant claims does not recite that the anti-VLDLR antibodies would reduce infarct size by about two-fold.  The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.   


(iii)  The unexpected results argument failed because the Applicant did not provide "persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, Perman and the `467 publication." (Emphasis added.) The Board cited In re Hampel, 162 F.2d 483, 485 (CCPA 1947).  Applicants failure to show that the results were unexpected in the face of the teachings of the `467 application regarding “superior leuckocyte transmigration inhibition” and Perman regarding antibody treatment significantly decreased both the lipid droplet area (Fig. 11a), and ER stress (fig. 11b) and resulted in a strong tendency toward decreased apoptosis (figure 11c) in ischemic hearts defeats Applicants claim of unexpected results. Rather, “expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness.” In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 

Evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims MPEP §716.02(e).  The comparison must be under the substantially the same conditions except for the novel features of the invention.  In the instant case, Applicant compares the effect of claimed antibodies on infarct size with infarct size of mice genetically lacking the VLDLR  of Fig. 7B.  The closest comparison is with the number of apoptotic TUNEL positive cells.  The anti-VLDLR antibodies shows 40% reduction in apoptotic cells in ischemia-induced lipid accumulation.  . 

It appears that discrepancy resulted from the different experimental conditions. Genetic ablation leads to a complete suppression of the target, the antibody inhibition approach is distinct from the genetic approach in several ways. In the case in which the VLDLR gene is disrupted or expression is down-regulated, cellular proteins that normally bind to VLDLR would be free to circulate in the absence of VLDLR. On the other hand, in the case of antibody-targeted inhibition of VLDLR-fibrin, many of these partners may still be bound to VLDLR but not present in their normal location, which may have distinct functional consequences.
In the instant case, the `467 publication teaches that the (β15-66)2 peptide interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect of this peptide. The anti-inflammatory (and thereby cardioprotective) effect of this peptide can be further increased by deleting its VLDL receptor-binding site. We prepared the synthetic dimeric (β15-44)2 peptide devoid of this site (FIG. 1d). This peptide includes two identical 30 amino acid residue polypeptides. The first 28 residues of each polypeptide correspond to the natural β15-42 sequence of human fibrin, while the last two residues, Cys43 and Gly44, were added to link two polypeptides together through a Cys43-Cys43 disulfide bond (FIG. 1d). The binding experiments revealed that the affinity of the dimeric (β15-44)2 peptide to VE-cadherin is comparable to that of (β15-66)2. At the same time, its inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Thus, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092].   Thus, the `467 publication shows superior leuckocyte transmigration inhibition with by inhibiting VLDLR-fibrin interaction.   It is expected that an anti-VLDLR antibody that inhibits the VLDLR-fibrin interaction would have the same superior inhibition of leukocyte transmigration.
Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  The issue is whether the properties differ to such an extent that the difference is really unexpected.  There is nothing unextend in Applicants’ results because the `467 publication, Roesner, Zacarowski and Petzelbauer references teachings arrived to the same unexpected results of peptide β15-42 with a reduced infarct size in about 40% (in the instant specification, Fig. 6D, about 30% (i.e., 50%-20%) using anti-VLDLR antibody that inhibits VLDLR-fibrin interaction).  Accordingly, the unexpected results were suggested by the prior art.  Therefore, one of ordinary skill in the art at the time of the invention was made aware of the prior art teachings would combine the reference teaching to possess the expected beneficial results which would have been produced by using the anti-VLDLR antibodies that inhibits VLDLR-fibrin interaction.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, the inventors merely used routine research methods to prove what was already believed to be the case.  It is noted that peptide Bp 15-42 lacks the C-terminal VLDLR binding site. Thus, the peptide Bp 15-42  would act as anti-VLDLR antibody that inhibits VLDLR-fibrin interaction.

It remains that given that (β15-66)2 peptide interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect (and thereby cardioprotective) of this peptide taught by `467 publication, those of skill in the art would have had reason to use the anti-VLDLR antibodies of Perman et al  in combination with the treatment taught in `467 publication as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect. It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

Each of the compounds, dimeric (β15-44)2 peptide and anti-VLDLR antibody act by blocking the binding of fibrin with VLDLR which results in reduced leukocyte infiltration and migration into the myocardium following ischemia. See example 5 of `467 publication.  The combined reference teachings would lead one skilled in the art to combine  the VLDLR-binding antibodies of  Perman and Ruiz with the peptide of the `467 publication with an expectation that antibody binding would block fibrin-VLDLR interaction. 



.


12.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 25, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644